 1

 2

 3

 4

 5

 6

 7

 8

 9                     UNITED STATES DISTRICT COURT
10                    EASTERN DISTRICT OF CALIFORNIA
11

12   1481 Exposition Boulevard, A        No.   2:19-cv-02523-JAM-CKD
     KF LP,
13
                  Plaintiff,
14                                       SUA SPONTE ORDER REMANDING
          v.                             ACTION TO STATE COURT
15
     Darnell Card,
16
                  Defendant.
17

18

19        The undersigned revokes any actual or anticipated referral

20   to a Magistrate Judge for the purposes of Findings and

21   Recommendations in this case.   See Local Rule 302(d)

22   (“Notwithstanding any other provision of this Rule, a Judge may

23   retain any matter otherwise routinely referred to a Magistrate

24   Judge.”).

25        On December 17, 2019, Defendant Darnell Card filed a Notice

26   of Removal with this Court, seeking to remove an action from the

27   Sacramento County Superior Court.    Notice of Removal, ECF No. 1.

28   For the following reasons, the Court sua sponte REMANDS this case
                                      1
 1   to Sacramento County Superior Court.

 2        Under 28 U.S.C. § 1441(a), a defendant may remove an action

 3   to federal court if the district court has original jurisdiction.

 4   Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009)

 5   (quoting Ansley v. Ameriquest Mortg. Co., 340 F.3d 858, 861 (9th

 6   Cir. 2003)).   If at any time before final judgment it appears

 7   that the district court lacks subject matter jurisdiction, the

 8   case shall be remanded.    28 U.S.C. § 1447(c).   Generally, a

 9   defendant seeking to remove an action to federal court must file
10   a notice of removal within thirty days of receiving a copy of the
11   initial pleading.   28 U.S.C. § 1446(b).   The defendant seeking
12   removal of an action to federal court has the burden of
13   establishing federal jurisdiction in the case.     California ex
14   rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004).

15        Here, Defendant attempts to invoke the Court’s federal

16   question jurisdiction.    Notice of Removal at 1-2.   Defendant

17   argues that this Court has jurisdiction because federal law, the

18   Protecting Tenants at Foreclosure Act 2009, preempts state law

19   and precludes Plaintiff from evicting him.    Id. at 2-4.    Federal
20   courts are courts of limited jurisdiction and lack inherent or

21   general subject matter jurisdiction.    Federal courts can

22   adjudicate only those cases authorized by the United States

23   Constitution and Congress.    Generally, those cases involve

24   diversity of citizenship or a federal question, or cases in which

25   the United States is a party.    Kokkonen v. Guardian Life Ins.

26   Co., 511 U.S. 375 (1994); Finley v. United States, 490 U.S. 545

27   (1989).   Federal courts are presumptively without jurisdiction

28   over civil actions.   Kokkonen, 511 U.S. at 377.   Lack of subject
                                       2
 1   matter jurisdiction is never waived and may be raised by the

 2   Court sua sponte.   Attorneys Trust v. Videotape Computer Prods.,

 3   Inc., 93 F.3d 593, 594-95 (9th Cir. 1996).   “Nothing is to be

 4   more jealously guarded by a court than its jurisdiction.

 5   Jurisdiction is what its power rests upon. Without jurisdiction

 6   it is nothing.”   In re Mooney, 841 F.2d 1003, 1006 (9th Cir.

 7   1988).

 8        The Ninth Circuit has held that the removal statute should

 9   be strictly construed in favor of remand and against removal.
10   Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 698 (9th Cir.
11   2005).   The “strong presumption” against removal jurisdiction

12   means that the defendant always has the burden of establishing

13   that removal is proper.   Nishimoto v. Federman–Bachrach &

14   Assocs., 903 F.2d 709, 712 n.3 (9th Cir. 1990); Emrich v. Touche

15   Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).   Federal

16   jurisdiction must be rejected if there is any doubt as to the

17   right of removal in the first instance.    Gaus v. Miles, Inc., 980

18   F.2d 564, 566 (9th Cir. 1992).

19        In determining the presence or absence of federal
20   jurisdiction in removal cases, the “well-pleaded complaint rule”

21   applies, “which provides that federal jurisdiction exists only

22   when a federal question is presented on the face of the

23   plaintiff’s properly pleaded complaint.”    Caterpillar Inc. v.

24   Williams, 482 U.S. 386, 392 (1987).   Moreover, “it is well

25   established that plaintiff is the ‘master of her complaint’ and

26   can plead to avoid federal jurisdiction.”    Lowdermilk v. U.S.

27   Bank Nat’l Ass’n, 479 F.3d 994, 998-99 (9th Cir. 2007); Metro.

28   Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987) (citing Gully v.
                                      3
 1   First Nat’l Bank, 299 U.S. 109 (1936)) (“It is long settled law

 2   that a cause of action arises under federal law only when the

 3   plaintiff’s well-pleaded complaint raises issues of federal

 4   law.”).

 5        In this case, Defendant is unable to establish jurisdiction

 6   before this Court because the complaint filed in the state court,

 7   19-UD-05726, contains a single cause of action for unlawful

 8   detainer.   Unlawful detainer actions are strictly within the

 9   province of state court.   A defendant’s attempt to create federal
10   subject-matter jurisdiction by adding claims or defenses to a
11   notice of removal will not succeed.   Vaden v. Discover Bank, 556
12   U.S. 49, 50 (2009) (federal question jurisdiction cannot “rest

13   upon an actual or anticipated counterclaim”); Valles v. Ivy Hill

14   Corp., 410 F.3d 1071, 1075 (9th Cir. 2005) (“A federal law

15   defense to a state-law claim does not confer jurisdiction on a

16   federal court, even if the defense is that of federal preemption

17   and is anticipated in the plaintiff’s complaint.”).   As such,

18   Defendant’s attempt to assert the Protecting Tenants at

19   Foreclosure Act as a preemption defense to Plaintiff’s unlawful
20   detainer action does not give rise to federal question

21   jurisdiction here.

22        The Court REMANDS this case to Sacramento County Superior

23   Court for all future proceedings.    Defendant’s motion to proceed

24   in forma pauperis, ECF No. 2, is DENIED as moot.   The Clerk of

25   the Court is directed to close this case.

26   Dated: December 18, 2019       John A. Mendez____________________

27                                  United States District Court Judge

28
                                      4
